Citation Nr: 0516990	
Decision Date: 06/22/05    Archive Date: 07/07/05

DOCKET NO.  97-20 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than October 1, 
1992 for the award of service connection for the cause of the 
veteran's death due to ionizing radiation exposure.

2.  Whether new and material evidence has been received to 
reopen a claim for direct service connection for the cause of 
the veteran's death pursuant to 38 C.F.R. § 3.311b (1991) for 
the period from August 27, 1991 to October 1, 1992.   


REPRESENTATION

Appellant represented by:	Timothy L. Salvatore, Attorney




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from March 1945 to February 
1946.  He died in January 1979.  The appellant is the 
veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

Historically, the widow submitted her initial claim for 
service connection for the cause of the veteran's death in 
September 1987.  The RO denied her claim in a February 1988 
rating decision.  In a December 1989 decision on appeal, the 
Board also denied service connection for the cause of the 
veteran's death.  

The RO ultimately granted service connection for the cause of 
the veteran's death in a July 1993 rating decision.  It 
assigned an effective date for the award of October 1, 1992, 
the date on which cancers of the urinary tract was added to 
the list of diseases presumptively associated with radiation 
exposure.  38 U.S.C.A. 
§ 1112(c)(2) (West 1991 & Supp. 1993); 38 C.F.R. § 3.309(d) 
(1993). 

In June 1996, the appellant submitted a claim for an earlier 
effective date for service connection for the cause of the 
veteran's death.  The June 1996 rating decision denied the 
claim.  In July 1998, the Board remanded the case to the RO 
for additional development.  In a March 1999 decision, the 
Board denied an effective date earlier than October 1, 1992 
for service connection for the cause of the veteran's death.  
The appellant appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a February 2002 
Memorandum Decision (as amended by a February 2002 Order), 
the Court vacated the decision and remanded the case to the 
Board for consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002).  

In an April 2003 decision, the Board again denied an earlier 
effective date for service connection for the cause of the 
veteran' death.  The widow again appealed to the Court.  In a 
November 2004 Memorandum Decision, the Court explained that, 
through the pleadings, it had discerned that the parties 
agreed that the effective date for service connection for the 
cause of the veteran's death, as established on a presumptive 
basis, could not be earlier than October 1, 1992.  It 
determined that the appellant's sole claim on appeal was 
direct service connection for the cause of the veteran's 
death under 38 C.F.R. § 3.311b (1991) for the limited period 
from August 27, 1991 to October 1, 1992.  The Court vacated 
the Board decision and remanded the matter to the Board for 
action consistent with the Memorandum Decision.  

By letter dated in February 2005, the Board advised the 
appellant, through her representative, that there was 
additional time in which to supplement the evidence and 
argument before the Board.  The Board has not received any 
response to that letter.  The case is again before the Board 
for appellate review.      

The merits determination on the claim for direct service 
connection for the cause of the veteran's death pursuant to 
38 C.F.R. § 3.311 for the period from August 27, 1991 to 
October 1, 1992 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The parties agree that the effective date for service 
connection for the cause of the veteran's death as awarded on 
a presumptive basis cannot, by law, be earlier than October 
1, 1992, and concede that the matter is not in dispute.  

2.  The appellant did not appeal the December 1989 Board 
decision that denied service connection for the cause of the 
veteran's death, on a direct and presumptive basis.  

3.  Evidence received since the December 1989 Board decision 
is new, relevant to the matter under consideration, and so 
significant that it must be considered with all the evidence 
of record in order to fairly adjudicate the appeal.    


CONCLUSIONS OF LAW

1.  There are no allegations of errors of fact or law for 
appellate consideration with respect to the claim for an 
effective date earlier than October 1, 1992 for the award of 
service connection for the cause of the veteran's death due 
to ionizing radiation exposure.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).  

2.  The December 1989 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2004).

3.  New and material evidence has been received since the 
December 1989 Board decision to reopen the claim for service 
connection for the cause of the veteran's death on a direct 
basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

As discussed above, in the November 2004 Memorandum Decision, 
the Court determined that the parties agree that the 
effective date for service connection for the cause of the 
veteran's death as awarded on a presumptive basis cannot, by 
law, be earlier than October 1, 1992.  The appellant concedes 
that the matter is not in dispute.  Thus, it appears that the 
appellant and her representative have effectively withdrawn 
her appeal on that issue.  See 38 C.F.R. §§ 20.202, 20.204 
(2004).  Accordingly, there remain no allegations of errors 
of fact or law for appellate consideration.  38 U.S.C.A. § 
7104 (West 2002).  The Board may dismiss any appeal that 
fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(5).  
Accordingly, the issue of entitlement to an effective date 
earlier than October 1, 1992 for the award of service 
connection for the cause of the veteran's death due to 
ionizing radiation exposure is dismissed.


New and Material Evidence to Reopen

As stated by the Court, the sole issue the appellant seeks to 
pursue is a claim for direct service connection for the cause 
of the veteran's death pursuant to 38 C.F.R. § 3.311b for the 
period from August 27, 1991, the date of receipt of the 
petition to reopen, to October 1, 1992, the current effective 
date for service connection for the cause of the veteran's 
death.  As discussed in the November 2004 Memorandum 
Decision, following the December 1989 Board decision that 
denied service connection for the cause of the veteran's 
death, the appellant submitted another claim in August 1991.  
The RO denied that claim in a November 1991 rating decision, 
finding that there was no new and material evidence to reopen 
the issue.  The appellant submitted a notice of disagreement 
with the rating decision in November 1991 and the RO provided 
a statement of the case in March 1992.  In April 1992, the 
appellant provided, through her Congressional representative, 
a statement indicating that she had received the statement of 
the case, continued to disagree with the RO's decision, but 
needed copies of documents from the claims folder before she 
could complete her appeal.  Although the RO responded to the 
appellant's Congressman, there was no indication that it 
provided the appellant with the documents she requested.  

Upon review of the appellant's April 1992 statement, the 
Board finds it sufficient to constitute a substantive appeal.  
38 C.F.R. § 20.202.  Therefore, the appellant perfected an 
appeal of the November 1991 rating decision with respect to 
the claim for direct service connection.  Because, as the 
Court found, the Board has not adjudicated the appeal on the 
direct service connection issue, the appeal remains open.  As 
discussed above, there is a prior Board decision in December 
1989 that denied service connection on both a direct and 
presumptive basis.  That decision was not appealed and is 
therefore final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1104.  Therefore, the issue before the 
Board is properly stated as whether new and material evidence 
has been received to reopen that claim.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  According to VA regulation, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1991).  

The Board finds that new and material evidence has been 
received since the December 1989 Board decision to reopen the 
claim for direct service connection for the cause of the 
veteran's death under 38 C.F.R. § 3.311.  Specifically, with 
her claim, the appellant submitted an amended death 
certificate that lists the underlying cause of the veteran's 
death as cancer of the urinary bladder.  This evidence of a 
change in the determined cause of the veteran's death is new 
and material as defined by 38 C.F.R. § 3.156(a).  Therefore, 
the claim is reopened.  38 U.S.C.A. 
§ 5108.  However, as set forth below, the Board finds that 
remand is required before the claim may be evaluated further.  

The Board observes that there has been no compliance with the 
VCAA on the issue of whether there is new and material 
evidence to reopen this claim.  However, as the disposition 
is completely favorable, such noncompliance is not 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  The matter of VCAA compliance with 
respect to evaluating the claim on the merits is discussed 
again in the remand portion of the decision.   


ORDER

The appeal on the issue of entitlement to an effective date 
earlier than October 1, 1992 for the award of service 
connection for the cause of the veteran's death due to 
ionizing radiation exposure is dismissed.  

As new and material evidence has been received, the claim for 
direct service connection for the cause of the veteran's 
death pursuant to 38 C.F.R. § 3.311b for the period from 
August 27, 1991 to October 1, 1992 is reopened.  To that 
extent, the appeal is granted.   


REMAND

As set forth above, the Board has reopened the appellant's 
claim for service connection for the cause of the veteran's 
death.  As stated by the Court, the sole issue on appeal is a 
claim for direct service connection for the cause of the 
veteran's death pursuant to 38 C.F.R. § 3.311b for the period 
from August 27, 1991 to October 1, 1992.  However, the Board 
finds that additional development is required before the 
appeal may be properly addressed.     

Initially, the Board notes that 38 C.F.R. § 3.311b specified 
that initial review of a claim for benefits based on exposure 
to ionizing radiation required: (1) evidence of exposure, and 
(2) subsequent development of a specified radiogenic disease 
(3) within the period of time specified.  As the law was in 
effect in 1991, the specified radiogenic diseases included 
urinary bladder cancer, which must have become manifest five 
years or more after exposure.  38 C.F.R. § 3.311b(b).  

Service records confirm that the veteran was exposed to 
radiation at Nagasaki during the occupation of Japan.  The 
amended death certificate dated in 1991 listed cancer of the 
urinary bladder as a cause of the veteran's death.  In 
addition, a May 1996 statement from C. Davis, Jr., M.D., of 
the Armed Forced Institute for Pathology related the opinion 
that the veteran's cancer began simultaneously in the urinary 
bladder and the ureter.  Medical records establish that the 
cancer was not manifest until more than 30 years after the 
veteran's in-service exposure.      

Review of the claims folder reveals that the RO previously 
completed all additional development required to adjudicate 
the claim under 38 C.F.R. § 3.311b.  Specifically, in May 
1993, the RO received from the Defense Nuclear Agency (which 
was eventually merged into the Defense Threat Reduction 
Agency) information on dose reconstruction that estimated 
that the veteran's maximum possible radiation exposure in 
service was less than one rem.  Based on this dose estimate, 
VA's Chief Public Health and Environmental Hazards Officer, 
S. Mather, M.D., M.P.H., issued a November 1998 opinion to 
the Director of the Compensation and Pension Service that 
stated that it was unlikely that the veteran's cancers could 
be attributed to exposure to ionizing radiation in service.  
Subsequently, the Director of the Compensation and Pension 
Service concluded in November 1998 that there was no 
reasonable possibility that the veteran's disability was the 
result of in-service exposure to ionizing radiation.  

The Board notes that several private medical statements of 
record provide the opinion that the veteran's cancer was the 
result of in-service radiation exposure.  However, there is 
no indication that any of those opinions were based on a 
review of the record, including the veteran's radiation dose 
estimate, such that they have limited probative value.  See 
Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (Board has a 
duty to analyze the credibility and probative value of the 
evidence of record); Evans v. West, 12 Vet. App. 22 (1998) 
(when adequately explained, the Board is free to favor one 
medical opinion over another).  Therefore, the Board cannot 
conclude on the basis of the current record that the evidence 
supports direct service connection for the cause of the 
veteran's death under 38 C.F.R. § 3.311b.  38 U.S.C.A. § 
5107(b).       

However, as discussed in the Court's November 2004 Memorandum 
Decision, in May 2003, the National Research Council of the 
National Academies released a report that cast doubt on the 
reliability of the Defense Nuclear Agency's dose 
reconstructions.  In this case, the reconstructed dose 
estimate received in May 1993 was central VA's determination 
as to a lack of causation for purposes of direct service 
connection.  Accordingly, the Board finds that a remand is in 
order so that VA can obtain a new reconstructed dose estimate 
that utilizes the revised methodologies adopted by the 
Defense Threat Reduction Agency in light of the May 2003 
report.      

In addition, on remand, the RO should advise the appellant of 
her rights and obligations under the VCAA with respect to 
this specific claim remaining on appeal, as well as notice of 
her appellate rights, to include her right to a hearing.  It 
is unclear from the claims folder whether the latter notice 
was provided with the November 1991 rating decision.  See 
38 C.F.R. § 19.25.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appellant 
and her representative and advise her of 
her appellate rights in connection with 
her appeal of the November 1991 rating 
decision.  

The RO should also notify the appellant 
and her representative of any information 
or lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for direct service 
connection for the cause of the veteran's 
death pursuant to 38 C.F.R. 
§ 3.311 for the period from August 27, 
1991 to October 1, 1992.  The notice 
should indicate what information or 
evidence the appellant should provide and 
what information or evidence VA will 
attempt to obtain on her behalf.  The 
notice should also ask the appellant to 
provide any evidence in her possession 
that pertains to the claim.  The RO 
should allow the applicable period of 
time for response.  

2.  The RO should contact the Defense 
Threat Reduction Agency and request a 
reconstructed dose estimate for the 
veteran's radiation exposure.   

3.  After receiving the reconstructed 
dose estimate, the RO should complete all 
additional development as specified in 
38 C.F.R. § 3.311b (1991).  

4.  The RO should then readjudicate the 
issue of entitlement to direct service 
connection for the cause of the veteran's 
death pursuant to 38 C.F.R. § 3.311b 
(1991) for the period from August 27, 
1991 to October 1, 1992.  If the 
disposition remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


